Title: To Thomas Jefferson from La Blancherie, 11 November 1787
From: La Blancherie, Mammès Claude Pahin de
To: Jefferson, Thomas



Monsieur
Paris le 11 9bre 1787

J’ai reçu la lettre que vous m’avez fait l’honneur de m’écrire en date du 9 de ce mois. Je suis honteux de la peine que je vous ai causée, relativement aux détails dans lesquels vous entrez, sur ce qui vous empêche de prendre l’association. J’ai l’honneur de vous observer, que je ne vous l’avois point proposée. Si j’ai desiré d’avoir celui de vous voir à l’occasion de l’Etablissement, c’étoit pour vous entretenir de son objet, et des ressources gratuites, qu’il offre aux hommes, de tous les pays, pour la communication des connoissances, le progrès des sciences, et des arts, l’encouragement des gens à talents. Il faut si peu d’argent pour cet etablissement, que je vais auprès des personnages, tels que vous, Monsieur, beaucoup plus pour seconder les vues qui me paroissent vous animer que par d’autres motifs. Le principe de la réciprocité des bons offices, que j’ai établi, dirige, seul, mes démarches. Quand il sera bien senti, et beaucoup d’hommes ne sont [pas] assez murs pour cela, il n’y aura point de considerations capables d’en arrêter le developpement.
Quant à Mr. Adams, Je suis étonné, qu’il parle [d’un] premier et d’un second etablissement. Depuis qu’il a signé son engagement, il y a bien eu une interruption pendant une année, mais il n’y a point eu deux établissements, à moins qu’il n’appelle, ainsi, un changement, dans la forme d’administration, qui a eu lieu, l’année dernière; mais en regardant l’année d’interruption, comme non avenue, Il doit toutes celles, pour Lesquelles il n’a point renoncé à son association; d’autant mieux, que depuis le changement que j’ai fait à la forme d’Administration, j’ai annoncé dans la feuille, que tous les associés, à qui elle ne conviendroit pas, pouvoient renoncer à l’Etablissement, indépendemment de tout engagement. Je suis fâché que les feuilles que j’ai adressées, exactement, à M. Adams, lui aient couté du Port. J’avois pris des arrangements, pour que cela n’arrivat pas; c’étoit une raison de plus pour me faire  savoir qu’il n’en vouloit point. On me rend toujours service, en m’évitant des dépenses. Je continuerai encore, d’ici à la fin de l’année, l’envoi des feuilles, parce que cela ne m’occasionnera pas une grande dépense de plus et Je compte sur la justice de M. Adams. Au surplus je fais un réglement, pour qu’à partir de 1788, nul ne reçoive la feuille, et ne jouisse des autres avantages de l’Etablissement, à titre d’associé, sans avoir payé d’avance. Je vous demande pardon de tous ces détails, mais la bonté avec laquelle vous avez bien voulu m’annoncer, ce qui vous empêche de concourir, par l’association, à la consistance de l’Etablissement, me justifiera à vos yeux.
Je suis avec respect, Monsieur, Votre très-humble et très-obéissant serviteur,

La Blancherie

